Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1 and 3-15 (renumbered claims 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest calculating trajectory information of the vehicle by-using-based on a difference in extracted rotation angle information and axis information of the pattern information and rotation angle information and axis information of set pattern information; in combination with the other elements of the claim.
As for claim 4, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that calculating of the trajectory information of the vehicle comprises: extracting rotation angle information and axis information from the pattern information; comparing the rotation angle information and axis information to rotation angle information and axis information of set pattern information; and calculating the trajectory information of the vehicle based on a difference in the rotation angle information and axis information and the rotation angle information and axis information of the set pattern information; in combination with the other elements of the claim.
With regard to claim 10, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a processor configured to calculate a first parameter based on a difference in extracted rotation angle information and axis information of the pattern information and rotation angle information and axis information of set pattern information; in combination with the other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 1, 2022